ORDER

PER CURIAM.
John Robert Reiter (“driver”) appeals from the judgment suspending his driving privileges for driving while intoxicated. Driver asserts that the trial court erred in upholding driver’s suspension because driver’s request to consult with an attorney prior to deciding whether to take the breath test was refused.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*870The judgment of the trial court is affirmed in accordance with Rule 84.16(b).